                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:19CR3008

      vs.
                                                                ORDER
WHITNEY G. VOLENEC,

                     Defendant.


      Defendant has moved to continue the trial, (Filing No. 80), because
Defendant is currently in treatment and needs additional time to investigate this
case and prepare for trial The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 80), is granted.

               No additional continuances will be granted absent a hearing
               and a substantial showing of good cause.

      2)       The trial of this case is set to commence before the Honorable John
               M. Gerrard, United States District Judge, in Courtroom 1, 100
               Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
               at 9:00 a.m. on September 16, 2019, or as soon thereafter as the
               case may be called, for a duration of five (5) trial days. Jury selection
               will be held at commencement of trial.

      3)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and September 16, 2019,
               shall be deemed excludable time in any computation of time under
               the requirements of the Speedy Trial Act, because although counsel
               have been duly diligent, additional time is needed to adequately
      prepare this case for trial and failing to grant additional time might
      result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
      Failing to timely object to this order as provided under this court’s
      local rules will be deemed a waiver of any right to later claim the time
      should not have been excluded under the Speedy Trial Act.

July 23, 2019.
                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
